Case 1:20-cv-03315-ER Document 54-39 Filed 05/27/20 Page 1 of 4




               EXHIBIT 39
       Case 1:20-cv-03315-ER Document 54-39 Filed 05/27/20 Page 2 of 4




20 Civ. 3315                                                       MCC 1920
       Case 1:20-cv-03315-ER Document 54-39 Filed 05/27/20 Page 3 of 4




20 Civ. 3315                                                       MCC 1921
       Case 1:20-cv-03315-ER Document 54-39 Filed 05/27/20 Page 4 of 4




20 Civ. 3315                                                       MCC 1922
